Citation Nr: 1048542	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 (2010) based upon multiple noncompensable service-
connected disorders.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Huntington, West Virginia.

This matter was previously before the Board in June 2009, at 
which time it was remanded for additional development, to include 
a VA examination to determine the nature and etiology of any 
current psychiatric disorder, to include PTSD, and its 
relationship to service.  


FINDINGS OF FACT

1.  Any current psychiatric disorder, to include a dysthymic 
disorder, was not present in service, did not manifest within one 
year of the Veteran's discharge from service, and is not shown to 
be causally or etiologically related to any disease, injury, or 
incident in service.

2.  The evidence of record fails to demonstrate that the 
Veteran's multiple noncompensable service-connected disabilities 
clearly interfere with his normal employability.


CONCLUSIONS OF LAW

1.  Any current psychiatric disorder, to include a dysthymic 
disorder, was not incurred in or aggravated by the Veteran's 
active duty military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

2.  The schedular criteria for a compensable evaluation based on 
multiple noncompensable service-connected disabilities are not 
met.  38 U.S.C.A. § 1155, (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Psychiatric Disorder, to Include PTSD

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2009).  The 
diagnosis of PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  Id.  
See also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does 
not establish that a veteran engaged in combat with the enemy.  
Id.  Whether the veteran engaged in combat with the enemy is 
determined through the receipt of certain recognized military 
citations or other supportive evidence.  West v. Brown, 7 Vet. 
App. 70 (1994).

Previously, if VA determined either that the veteran did not 
engage in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record had to contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (now codified at 38 C.F.R. 
§ 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (now codified at 
38 C.F.R. § 3.304(f)).

When a claimant fails to report for a necessary examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.  
38 C.F.R. §3.655(a), (b) (2010).  The Veteran has not submitted 
any reason for his failure to appear at his scheduled July 2009 
VA examination. The October 2010 supplemental statement of the 
case informed him of the consequences of the failure to report.  
Subsequent to issuance of the supplemental statement of the case, 
the Veteran has not offered an explanation for the failure to 
report or expressed a desire to reschedule the examination.  
Therefore, there is no good cause for his failure to appear.  
Thus, the service connection claim will be considered based on 
the evidence of record.

At the outset, the Board notes that the Veteran is currently in 
receipt of the Combat Infantry Badge.  

At the time of the Veteran's February 1966 service pre-induction 
examination, normal psychiatric findings were reported.  On his 
pre-induction report of medical history, the Veteran checked the 
"no" boxes when asked if he had or had ever had frequent 
trouble sleeping, frequent or terrifying nightmares, depression 
or excessive worry, loss of memory or amnesia, bed wetting, or 
nervous trouble of any sort.  

There were no complaints or findings of any psychiatric problems 
or disorders during the Veteran's period of service.  At the time 
of the Veteran's February 1968 service separation examination, 
normal psychiatric findings were reported.  On his February 1968 
service separation report of medical history, the Veteran checked 
the "no" boxes when asked if he had or if he had ever had 
frequent or terrifying nightmares, depression or excessive worry, 
loss of memory or amnesia, bed wetting, or nervous trouble of any 
sort.  The veteran checked the "yes" box when asked if he had 
or had ever had frequent trouble sleeping.  

In conjunction with his claim for service connection, the Veteran 
was afforded a VA examination in December 2006.  The examiner 
noted that the Veteran was constantly involved in combat 
situations while in Vietnam.  He also observed that the Veteran 
was injured by a bamboo stick to his rectum.  The examiner 
indicated that it was difficult to make a diagnosis of PTSD as 
the Veteran did not meet the criteria for PTSD.  He noted that 
this was not to say that he did not have PTSD but rather that 
through the questioning inquiry, he did not meet the criteria at 
that point.  He noted that the Veteran described some of the 
situations he experienced in Vietnam but tended not to avoid them 
and did not want to talk about them.  The Veteran indicated that 
he was fired upon often and was scared most of the time.  He 
stated that Vietnam made him an angry person as he saw death all 
around him.  The Veteran reported being called a "baby killer" 
upon his return from Vietnam.  He noted having problems 
readjusting to life after the service.  The Veteran stated that 
they were under fire about 10 percent of the time, so it was not 
that bad.  He then indicated that it was pretty bad but it was 
not so often.  He noted being shot at and losing friends around 
him.  The Veteran further reported that several soldiers died 
when swimming as opposed to in combat.  He indicated that he 
found a way to get used to death and as a result did not worry 
about it too much.  

Following mental status examination, the examiner indicated that 
the Veteran did not endorse any significant number of symptoms 
that would indicate a current experience of PTSD.  The examiner 
stated that it was his belief that the Veteran had been 
significantly impacted by his experiences in Vietnam and that if 
he were to explore this further in a therapeutic mode, the 
symptoms might begin to emerge more clearly.  However, the 
Veteran did not have interest in pursuing this at this point.  
The examiner noted that the Veteran did understand that perhaps 
significant relationships in his life had been impacted or 
interfered with as a result of his experiences.  The examiner 
rendered a diagnosis of dysthymic disorder and assigned a GAF 
score of 70.  

In his February 2007 notice of disagreement, the Veteran 
requested that he be afforded a new VA examination.  In his June 
2007 substantive appeal, the Veteran indicated that the examining 
physician had stated that he had been significantly impacted by 
his experience in Vietnam yet the claim was still denied.  

In its June 2009 remand, the Board noted that with regard to the 
Veteran's claim of service connection for PTSD, he was the 
recipient of the Combat Infantry Badge.  Thus, the stressor part 
for the requirement to grant service connection for PTSD had been 
satisfied.  The Board further observed that the December 2006 VA 
examiner stated that it was difficult to make a diagnosis of PTSD 
given that the Veteran did not present the symptoms that would 
meet the criteria for such a diagnosis and that the Veteran, 
through questioning, did not meet the criteria at that point.  It 
also noted that the examiner stated the Veteran had been 
significantly impacted by his experiences in Vietnam and that if 
he were to explore this further in a therapeutic mode, these 
symptoms might emerge more clearly, but that the Veteran was not 
interested in pursuing this.  The Board noted that while the 
examiner rendered a diagnosis of dysthymic disorder, he did not 
opine as to the etiology of this disorder and what relationship, 
if any, it had to the Veteran's period of service.

The Board also noted that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the Court indicated that it had jurisdiction to remand to 
the Board any matters that were reasonably raised below that the 
Board should have decided, with regard to a claim properly before 
the Court, but failed to do so.  The Board indicated that based 
upon the December 2006 examiner's report, the Veteran was to be 
afforded an additional VA examination to determine if he 
currently had any psychiatric disorders, including PTSD and a 
dysthymic disorder, which were related to his period of service.  

In conjunction with the June 2009 remand, the Veteran was 
scheduled for a VA examination on July 29, 2009.  As noted above, 
the Veteran failed to report for the requested examination and 
has not provided any reason for his failure to appear.  Moreover, 
while the Veteran was given an opportunity to report for the July 
2009 VA examination, with the notification of the scheduled 
examination being sent to his last known address, he did not 
report for the scheduled examination.  

Service connection is not warranted for a psychiatric disorder, 
to include PTSD or a dysthymic disorder.  As noted above, the 
Veteran is currently in receipt of the Combat Infantry Badge.  
Thus, he has the requisite stressors.  However, as it relates to 
the claim of service connection for PTSD, there have been no 
diagnoses of PTSD rendered.  While the December 2006 VA examiner 
noted that the Veteran's Vietnam experiences had most likely had 
an impact on his life, he stated that it was difficult to make a 
diagnosis of PTSD as the Veteran did not meet the criteria for 
PTSD.  Moreover, following a comprehensive VA examination, the 
examiner rendered a diagnosis of a dysthymic disorder.  In 
addition, the claims folder does not contain any diagnoses of 
PTSD and the Veteran has not indicated that there is other 
evidence outstanding which contains a diagnosis of PTSD.  
Furthermore, while the Veteran was given an opportunity to report 
for the July 2009 VA examination, he did not report for the 
scheduled examination.  Information obtained from this 
examination may have been beneficial to the Veteran's claim.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the United States Court of Appeals for Veterans Claims 
interpretation of section 1110 of the statute as requiring the 
existence of a present disability for VA compensation purposes 
cannot be considered arbitrary and therefore the decision based 
on that interpretation must be affirmed); see also, Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

As to the Veteran's beliefs that he currently has PTSD, the Board 
notes that he is not qualified to render an opinion as to whether 
he currently has PTSD and whether that condition is related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim that 
the Veteran has PTSD, his claim for service connection for PTSD 
fails on the basis that all elements required for such a showing 
have not been met.  Accordingly, service connection for PTSD must 
be denied as the preponderance of the medical evidence is against 
a finding that he currently has PTSD.

With regard to a psychiatric disorder other than PTSD, to include 
a diagnosis of dysthymia, the Board notes that the Veteran's 
service treatment records do not contain any diagnoses of a 
psychiatric disorder.  There is also no evidence of a psychiatric 
disorder in close proximity to service.  The first diagnosis of a 
psychiatric disorder, namely dysthymia, occurred in November 
2006, more than 38 years following the Veteran's release from 
service.  Although the examiner indicated that it was his belief 
that the Veteran had been significantly impacted by his 
experiences in Vietnam and rendered a diagnosis of dysthymia 
following the examination, he did not relate the Veteran's 
dysthymia to his period of service.  Furthermore, while the 
Veteran was given an opportunity to report for the July 2009 VA 
examination, he did not report for the scheduled examination.  
Information obtained from this examination may have been 
beneficial to the Veteran's claim.  Although the Board is 
sympathetic to the Veteran's beliefs that his currently diagnosed 
dysthymia is a result of his Vietnam service, as noted above, he 
is not qualified to render such an opinion.  Because there is no 
competent evidence linking any currently diagnosed psychiatric 
disorder, to include dysthymia, to service, the preponderance of 
the evidence is against the claim for service connection, 
reasonable doubt does not arise, and this claim must be denied.  
38 U.S.C.A. § 5107(b).


Entitlement to Combined 10 Percent Evaluation under 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though none 
of the disabilities may be of compensable degree under the 
Schedule for Rating Disabilities the rating agency is authorized 
to apply a 10-percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324.

The Board notes that service connection is currently in effect 
for residuals of a bamboo stick injury, to include a wound of the 
rectum, and scars of the abdomen as residuals of surgery due to 
the bamboo stick wound, both rated as noncompensably disabling.  

At the time of a November 2006 VA examination, the Veteran was 
noted to be working on a full-time basis as a personal assistant 
for social services.  Physical examination revealed a status post 
rectal injury diverting colostomy and consecutive close of the 
colostomy with no residuals, and a history of extraperitoneal 
surgery through the post anterior bladder, with no residuals.  

Upon review of the probative and competent medical evidence of 
record, the Board finds that the Veteran is not entitled to a 10 
percent evaluation under 38 C.F.R. § 3.324 because his multiple 
noncompensable service-connected disabilities do not interfere 
with his normal employability.  In this regard, the Board notes 
that the evidence does not show that the Veteran's service-
connected disabilities cause any notable functional limitation 
which would clearly interfere with normal employment or have had 
any measurable negative effect on his employability during the 
appeal period.  Therefore, the Veteran is not entitled to a 
compensable evaluation under the provisions of 38 C.F.R. § 3.324 
(2010).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The Board notes 
that in an August 2006 letter, the RO provided the Veteran with 
notice that informed him of the evidence needed to substantiate 
his claim for service connection for a psychiatric disorder, to 
include PTSD.  The letter also told him what evidence he was 
responsible for obtaining and what evidence VA would undertake to 
obtain.  The letter further told him to submit relevant evidence 
in his possession.  The above letter also told the Veteran that 
to substantiate the claim there must be evidence of a current 
disability and a link between the disability and service.  The 
Veteran was also provided with notice as to the disability rating 
and effective date elements in that letter.

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified.  The Veteran was also afforded a VA 
examinations in November 2006.  In addition, the Board requested 
that the Veteran be afforded an additional VA psychiatric 
examination as part of its June 2009 remand.  As noted above, the 
Veteran was scheduled for the requested examination in July 2009 
and failed to report without good cause.  

As it relates to the claim for a compensable 10 percent 
disability in accordance with 38 C.F.R. § 3.324, the Board notes 
that in a May 2007 statement of the case (SOC), the Veteran was 
provided notice of the applicable regulatory language, and 
section 3.324 was specifically included and discussed as part of 
the October 2010 supplemental SOC (SSOC).  This notice is 
sufficient because 38 C.F.R. § 3.324 is a benefit that is not 
generally "claimed" by the Veteran but something that is 
considered by VA sua sponte when there are multiple 
noncompensable disabilities.  When it is so considered and denied 
in a rating decision (as it was here in the January 2007 rating 
decision), and the Veteran appeals that decision (as the Veteran 
did here by filing a notice of disagreement (NOD) in February 
2007), it is akin to his appealing an initial disability and/or 
effective date when service connection is granted.  The Veteran 
does not need a notice letter informing him of how to 
substantiate his "claim" because he made no "claim" for benefits 
under 3.324 but rather appealed a decision that the RO made that 
did not arise from a "claim" but that was necessary under VA 
regulations.

In a case such as this, where the Veteran files an NOD with the 
denial of a compensable rating under section 3.324, he has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 5103A 
of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).  Here, the 
notice obligations set forth in sections 7105(d) and 5103A of the 
statute were met when the RO issued a SOC in response to the 
Veteran's NOD with the denial of compensation under section 
3.324.  The SOC provided citations to the pertinent regulation 
section involved, a summary of the evidence considered, and 
notice of the decision and the reasons for the decision.  
38 U.S.C.A. § 7105(d).  Therefore, all notice requirements with 
regard to the appeal of the denial of this benefit have been met.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements and his ability to provide testimony 
at a hearing if he so desired.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide the appeal.  Based upon the foregoing, the duties to 
notify and assist the Veteran have been met, and no further 
action is necessary to assist the Veteran in substantiating this 
claim.  


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include PTSD, is denied.  

Entitlement to a compensable evaluation based on multiple non-
compensable service-connected disabilities under the provisions 
of 38 C.F.R. § 3.324 is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


